DETAILED ACTION
Application 16/773367, “POSITIVE ELECTRODE ACTIVE MATERIAL FOR ALKALINE SECONDARY BATTERY AND ALKALINE SECONDARY BATTERY INCLUDING THE POSITIVE ELECTRODE ACTIVE MATERIAL”, is a division of 15/425816, which was filed on 2/6/17 and claims priority from a foreign application filed on 2/12/16. 
This Office Action on the merits is in response to communication filed on 3/24/21.  

First Inventor to File Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments filed on 3/24/21 have been fully considered, but are not persuasive.  Applicant presents the following arguments.
The cited art fails to teach the following aspect of the method recited in claim 1: “sodium chlorite is used to oxidize Mn contained in the intermediate particle” (remarks page 4).  In response, as described in the art rejections in 

The cited art fails to teach the following aspect of the method recited in claim 1: “sodium chlorite is not used to oxidize the positive electrode active material (nickel hydroxide), but is instead used to selectively oxidize only the Mn contained in the intermediate product particle” (remarks page 5).  In response, claim 1 as worded does not require to “selectively oxidize only the Mn” without oxidizing the positive electrode active material precursor/intermediate product at least because claim 1 does not use the words “selectively” and “only”.  Moreover, claim 1 is silent as to oxidation of other components of the intermediate product.  It is noted that claim 1 as worded utilizes the inclusive transitional phrase “comprising”, indicating that other steps or effects such as oxidizing other components of the intermediate product is permissible.  As described in MPEP 2145 VI, “[a]lthough the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.”  

A skilled artisan would avoid choosing sodium chlorite to oxidize the positive electrode active material because: sodium chlorite would require a high alkaline concentration, a high-temperature environment, a long processing time, and would be more expensive (remarks at page 5).  In response, as described in MPEP 716.01(c), attorney arguments cannot take the place of evidence in the record.  In this case, applicant is expressing an opinion of what a skilled artisan at the time of invention would choose to do without appropriate supporting evidence.  Accordingly, the argument, not being supported by evidence, is not found persuasive.
Moreover, none of these argued disadvantages preclude the use of sodium chlorite to oxidize the positive electrode active material.  Even if accepted as probative, these argued disadvantages would merely establish sodium chlorite as a less preferred, but useable material to oxidize a positive electrode active material.  As described in MPEP 2123, nonpreferred embodiments remain valid and applicable prior art.

Examples of art cited by applicant (JP 2000106184, JP 2001093526, US 6602640) demonstrate that sodium hypochlorite is typically used as an oxidizing agent for positive electrode active material (remarks at page 5).  In response, these cited art examples appear to demonstrate only that sodium hypochlorite is typically used as an oxidizing agent, without also asserting that sodium chlorite could not be used as an oxidizing agent for a positive electrode active material.  Accordingly, the teachings of these references do no dissuade a skilled artisan 

In applicant’s examples, a highly concentrated NaOH alkaline atmosphere is not used, thereby distinguishing applicant’s invention from that of the references cited by the Examiner (remarks at page 5).  In response, claim 1 as worded is silent as to the use of NaOH alkaline atmosphere.  As described in MPEP 2145 VI, “[a]lthough the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.”  In this case, there is no proper basis to interpret claim 1 such that the use of highly concentrated NaOH is excluded from the claimed method.  

Applicant further argues that each of the references Kato, Kobayashi, Furukawa, and Imoto fail to teach certain aspects of the claimed invention.  In response,  In this case, the Office has acknowledged the deficiencies of Kato in the body of the art rejection, and explains how the other references may be applied to cure these deficiencies, thereby properly constructing a prima facie case of obviousness.  Deficiencies associated with the other references are not required to be addressed by the Office since these references are only relied on as described in the art rejections.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2006/0257742) in view of Kobayashi (US 2008/0274405) or Furukawa (US 2004/0053114).
Regarding claim 1, Kato teaches a method  of producing a positive electrode active material (paragraph [0001, 0031-0034, 0085]) for an alkaline secondary battery (see title), the method comprising: 
an intermediate product particle preparation step of preparing an intermediate product particle including a base particle comprising a nickel hydroxide particle containing Mn in solid solution (paragraph [0032]) and a conductive layer comprising a Co compound and covering a surface of the base particle (paragraph [0029, 0070, 0117]); and 
an oxidization step of oxidizing the Mn contained in the intermediate product particle (paragraph [0033, 0120-0121]). 

The requirement that the positive electrode active material is “for an alkaline secondary battery” is a statement of intended use contained in the preamble.  Since the structure of the positive electrode active material is defined in the body of the claim, and 

Claim 1 further requires that the oxidation step is performed using “sodium chlorite”.  Kato further teaches that the oxidation may be executed using “air oxidation” (paragraph [0114]) and/or using “sodium hypochlorite” (paragraph [0120, 0095]).  It is not immediately clear that sodium hypochlorite disclosed by Kato corresponds to the claimed sodium chlorite.
In the battery art, Kobayashi teaches performing an oxidation process for an active material using an alkali salt (paragraph [0023, 0056-0057]) such as sodium chlorite [NaClO2] (paragraphs [0073, 0080]).  Kobayashi further teaches that such an oxidation process may be an air spraying process (abstract, paragraphs [0057, 0075, 0082]).  Kobayashi further teaches that such an oxidation process allows the active material to be manufactured easily (paragraph [0070]).
Alternatively, In the battery art, Furukawa teaches performing an oxidation process for an active material using sodium chlorite (paragraph [0033]) for the benefit of improving the capacity, conductivity and/or manufacturing process simplicity of cells which utilize the active material (paragraph [0032]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to perform the oxidation step using an alkali salt such as sodium chlorite for the benefit of facilitating easy manufacture as taught by Kobayashi or for the benefit of 
Such a modifications merely require the substitution or combination of elements of Kobayashi or Furukawa with those of Kato as described above to yield predictable results; therefore, the modification is prima facie obvious under the guidelines set forth in MPEP 2141.

 Kato is silent with respect to an X-ray absorption edge energy of the Mn detected within 6500 to 6600 eV by measurement with an XAFS (X-ray Absorption Fine Structure) method is 6548 eV or higher. 
However, applicant’s specification at paragraph [0035] indicates that valences corresponding to X-ray absorption edge energy of 6548 eV or higher are valences of 3.5 or higher.  It follows that since Kato teaches a preferable manganese valence of greater than 3.5 (paragraph [0084]), X-ray absorption edge energy of higher than 6548 eV would also be present.


Regarding claim 2, Kato remains as applied to claim 1.  Kato does not expressly teach that the preferred content of manganese by in the base particle is 0.1% by mass or more and 2.0% by mass or less based on a quantity of the nickel hydroxide.
However, as described in MPEP 2144.05, a prima facie case of obviousness exists when the range disclosed by the prior art overlaps the claimed range and/or when the claimed parameter is taught as a known result effective variable obvious to optimize 
Therefore, the claimed range is found to be unpatentable over the teachings of Kato since i) the preferred mass % range of the claim appears to overlap the claimed mol percentage range disclosed by Kato, and ii) Kato teaches the manganese concentration as an obvious to optimize result effective variable.

Regarding claim 6, Kato remains as applied to claim 1.  Kato further teaches wherein the measurement with an XAFS method is XAFS measurement with a fluorescence yield method. 
However, this recitation does not add manipulative steps to the claimed method, but instead describes a technique of measuring a property of the positive electrode active material produced by the method.  Since the recitation is not found to add to or otherwise modify the positively claimed method steps, the recitation is not found to patentably distinguish the claimed method from that of the prior art.  

Claims 3-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2006/0257742) in view of Kobayashi (US 2008/0274405) or Furukawa (US 2004/0053114), and further in view of Imoto (US 2013/0323578).
Regarding claims 3-5, Kato remains as applied to claim 1.  Kato does not appear to teach wherein: the conductive layer contains an alkali metal such as lithium and/or sodium
In the battery art, Imoto teaches that a conductive layer comprising cobalt and an alkali metal, specifically lithium, forms a good conductive network in an active material (paragraph [0036]).  Imoto further teaches that further including sodium in the conductive layer increases the stability of the conductive layer (paragraph [0039]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the teaching of Kato by including lithium and sodium along with the cobalt in the conductive layer for the benefit of ensuring that a good and stable conductive network is formed in the active material as taught by Imoto.

Regarding independent claim 7, Kato teaches a method of producing an alkaline battery (e.g. Figure 1, paragraph [0048, 0129-0130]) comprising a container (item 1) and an electrode group (items 3, 4 and 6) contained together with an alkaline electrolytic solution in the container (paragraph [0129]), the method comprising: producing a positive electrode active material according to the method of claim 1 (see rejection of claim 1); and forming the electrode group with a negative electrode (item 6) and a positive electrode active material containing positive electrode (item 3), the negative electrode and the positive electrode being laminated with a separator sandwiched therebetween (see Figure 1), the electrode group being provided inside the 
The requirement that the method of producing a battery is a “method of producing an alkaline secondary battery” is a statement of intended use contained in the preamble.  Since the positively required method steps are set forth in the body of the claim, and the statement of intended use contained in the preamble does not imply any specific additional manipulative steps, the statement of intended use is found to be non-limiting with respect to the claimed method (MPEP 2111.02 II).

It is noted that claim 7 further requires that the positive electrode and negative electrode are “laminated with the separator”, which could be interpreted to i) allow non-lamellar positive and negative electrodes, or ii) require that the positive and negative electrode exist as thin lamellar layers. 
Regarding i), Kato does teach that the separator 4 is sandwiched as a layer between the positive electrode 3 and negative electrode 6, suggesting the limitation under interpretation i).
 Regarding ii), Kato does not expressly teach the battery comprised of laminated layers of positive electrode and negative electrode.
However, in the battery art, Imoto teaches that a cylindrical battery may be designed with lamellar layers of positive electrode and negative electrode with electrolyte in between (see Imoto Figure).
It would have been obvious to a person having ordinary skill in the art at the time of invention to form the positive and negative electrodes as lamellar form which may be 

Regarding claim 8, Kato remains as applied to claim 7.  Kato further teaches the method comprising sealing the container after injecting the alkaline electrolytic solution into the container (paragraph [0130]).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723